Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 1, the prior art fails to disclose or renders obvious the claimed combination of a fuel system for supplying fuel to a fuel consuming device, said fuel system comprising a sealing ring which is metallic circumferentially surrounds said fuel injector inlet conduit within said fuel rail socket bore such that said sealing ring is compressed between, and by, said fuel rail socket bore and said fuel injector inlet conduit, thereby sealingly engaging said fuel rail socket bore and said fuel injector inlet conduit.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272-1000.


/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747